Citation Nr: 0819280	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having sleep 
apnea attributable to his active service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial, November 2005 VCAA notice was given 
prior to the appealed AOJ decision, dated January 2006.  The 
notice in compliance with Dingess, however, was untimely.  
The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision if adequate notice was not given prior to 
the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in March 2006 and a Supplemental 
Statement of the Case was issued subsequent to that notice in 
February 2007, the Board finds that notice is pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for sleep apnea.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to a sleep disorder, including, sleep apnea.  
The veteran was diagnosed as having chronic rhinitis, 
reactive airway disease, hypertension and asthma while in 
service.  The SMRs also reflect multiple treatments related 
to allergies.  In a January 1984 occupational health 
examination, the veteran indicated that he did not experience 
trouble breathing when sleeping, nor had he awakened or had 
trouble catching his breath while sleeping.  

In September 1997, the veteran underwent a VA general medical 
examination.  The veteran did not assert that he experienced 
any difficulties breathing while he slept, nor was there any 
indication that the veteran had a sleep disorder at that 
time.  In a February 1999 VA treatment record, the veteran 
indicated that he slept comfortably, flat, and with one 
pillow.  The veteran denied shortness of breath or orthopnea.  

In a September 2004 VA treatment note, the veteran's wife 
reported to him that while sleeping, his breathing ceased for 
short periods of time.  The veteran advised that he would 
wake up tired.  A sleep study was recommended as the treating 
personnel could not rule out sleep apnea.  

In September 2005, the veteran underwent a sleep study due to 
complaints of excessive daytime drowsiness.  Noted were the 
veteran's snoring episodes and "suspected events of apnea."  
The veteran was found to have symptoms consistent with 
obstructive sleep apnea, which had been improved with use of 
the CPAP machine.  He was also noted to have intermittent 
obstructive airway disease causing his snoring respirations.  

A November 2005 letter regarding the veteran's treatment 
indicated that the veteran currently used a CPAP machine to 
relieve his symptoms believed to be caused by sleep apnea.  
The physician indicated that the veteran's sleep apnea caused 
or worsened his hypertension.  He referenced recent medical 
studies which showed a connection between obstructive sleep 
apnea and hypertension.  The physician included a printout 
listing the potential medical conditions associated with 
sleep apnea.  There was no reference made to the veteran in 
this treatise evidence, nor did the physician indicate that 
the veteran's hypertension caused the sleep apnea.  

The veteran submitted treatise evidence in the form of online 
articles related to sleep apnea.  The articles indicated the 
risk factors and symptoms associated with sleep apnea.  Noted 
was the increased likelihood that one with sleep apnea would 
subsequently experience hypertension, pulmonary hypertension, 
abnormal heart rate, heart failure, CAD or stroke.  In this 
article, there was no reference made to the veteran.  

In an April 2006 VA treatment record, the veteran was noted 
to have obstructive sleep apnea and was using a CPAP machine 
for his symptoms.  Upon physical examination, he was noted to 
have evidence of allergic rhinitis.  The physician's 
assistant (PA) indicated that VA overlooked the veteran's 
asthma diagnosis in its disability determination.  The PA 
further indicated that the veteran's "severe snoring for 
years, was not recognized while he was on active duty as 
having sleep apnea, due to insuficent [sic] medical 
knowledge, as sleep apnea understanding & treatment was still 
much in its infancy, even in the 1990's."  The PA also 
advised that while he was a medical officer in the Air Force, 
he saw this same issue in a number of cases in the 1980s and 
1990s.  

In his April 2006 substantive appeal, the veteran asserted 
that his sleep apnea was originally diagnosed as allergic 
rhinitis and reactive airway disease while in service.  He 
contends that he experienced symptoms associated with sleep 
apnea since service and that because no one knew much about 
sleep apnea during his time in service, it was improperly 
diagnosed as allergic rhinitis and reactive airway disease.  
The veteran further noted that hypertension could be severely 
worsened by sleep apnea.  

In July 2006, the veteran underwent a VA examination for 
respiratory conditions.  He was noted to have been diagnosed 
as having reactive airway disease in service and a history of 
allergies and asthma flare-ups.  The veteran reported his 
sleep apnea diagnosis and use of a CPAP machine to relieve 
his symptoms.  The veteran reported occasional wheezing and 
chest tightness, but did not experience shortness of breath.  
The veteran reported one incident of shortness of breath and 
that he nearly blacked out from the incident.  The examiner 
diagnosed the veteran as having reactive airway disease and 
asthma-with acute episodes every two to three months.  The 
veteran's chest x-ray and pulmonary function tests were noted 
to be within normal limits.  No further mention was made 
regarding the veteran's sleep apnea.  

In a March 2007 statement, the veteran indicated that his 
symptoms related to sleep apnea began in service.  He stated 
that his condition did not have a name or label during the 
time period he was in service.  

In May 2007, the veteran underwent a VA examination for his 
claimed sleep apnea.  The veteran was noted to have been 
diagnosed as having sleep apnea in September 2005 and began 
using a CPAP machine for treatment since October 2005.  His 
symptoms, which were relieved by use of the CPAP machine, 
included snoring and morning headaches.  The veteran advised 
that since he began using the CPAP machine, he was able to 
get a good night's sleep and awaken without morning 
headaches.  The veteran reported shortness of breath with 
moderate exertion and he was noted to have hyperreactive 
airway disease with exercise triggering his asthma symptoms.  
The veteran reported no acute episodes of asthma attacks or 
ER visits in the year prior to the examination.  Upon review 
of the veteran's claims file, the examiner indicated that the 
veteran did not have complaints of excessive snoring, morning 
headaches, daytime sleepiness or other symptoms associated 
with sleep apnea while in service or for many years following 
service.  The examiner opined that because the veteran had no 
reported symptoms associated with sleep apnea while in 
service, it was less likely than not that the veteran's 
currently diagnosed sleep apnea had its onset in service.  
The examiner further noted that the veteran was treated for 
lung problems while in service-specifically, hyperreactive 
airway disease, the symptoms of which, were not present in 
the same way as they would be with obstructive sleep apnea.  
The examiner's rationale also included the fact that the 
veteran had no complaints of snoring or breathing problems 
while sleeping until September 2004.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for sleep 
apnea.  The Board appreciates the veteran's assertions that 
his sleep apnea was misdiagnosed in service as allergic 
rhinitis and reactive airway disease.  The veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, although the veteran 
suggests that his sleep apnea was improperly diagnosed as 
allergic rhinitis while in service, he was noted to have 
allergic rhinitis as well as sleep apnea in his April 2006 VA 
treatment note.  

Additionally, the submitted treatise evidence in the form of 
online articles related to sleep apnea was reviewed.  These 
articles indicate an association between sleep apnea and 
other conditions, including, hypertension.  The articles, do 
not, however, state that hypertension causes sleep apnea, nor 
has the veteran contended that his sleep apnea was caused by 
his service-connected hypertension.  Further, there is 
nothing to suggest that the veteran participated in any study 
associated with findings listed in these articles.  

The statement submitted by the treating PA reflected that the 
veteran experienced severe snoring for years and was not 
properly diagnosed as having sleep apnea while in service.  
He further noted that sleep apnea studies were in their 
infancy during the veteran's time in service and he had seen 
similar cases while he was a medical officer.  The Board 
appreciates the PA's assertions that he had similar cases in 
service, but there is no evidence of record to suggest that 
the veteran was a patient of the PA while they were in 
service.  Additionally, the PA's statements regarding the 
veteran's alleged in-service history of severe snoring 
contradict the evidence of record.  There is no evidence that 
the veteran complained of severe snoring while in service, or 
for many years thereafter.  In fact, the first evidence of 
record suggesting a problem with snoring was in September 
2004.  Although hinted at by the PA, there is no evidence of 
record linking the veteran's in-service diagnosis of asthma 
to his currently diagnosed sleep apnea.  The PA's assertions 
lack in their probativeness as they directly contradict the 
evidence of record.  

The examiner at the May 2007 VA examination indicated that it 
was less likely than not that the veteran's currently 
diagnosed sleep apnea had its onset in service.  He reasoned 
that the veteran had no complaints of symptoms associated 
with sleep apnea in service or for many years thereafter, and 
that the veteran's symptoms associated with his diagnosed 
reactive airway disease did not manifest in the same fashion 
as with sleep apnea.  The examiner based his rationale upon a 
thorough review of the veteran's claims file as well as his 
physical examination of this veteran.  This examiner's 
opinion is of high probative value.  See Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994) (Greater weight may be placed on 
one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence).  Consequently, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for sleep apnea, and 
his claim is denied.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


